Per Curiam.

Action for money had and received. Answer in denial. Jury trial. Instructions given and refused. Verdict for the plaintiff. Motion for a new trial refused. “ To all which the defendant excepts, and prays that this his bill of exceptions may be signed,” &c. We have often decided that exceptions cannot be reserved in this way. Exceptions cannot be taken in gross to all the rulings in a cause. Each decision, when made, must be excepted to. Stump v. Fraley, 7 Ind. R. 679. — Corey v. Rhineheart, 2 id. 290.
The judgment is affirmed, with 5 per cent, damages and costs.